Yesawich, Jr., J.
Appeal from a judgment of the Supreme Court (Connor, J.), entered May 23, 1986 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review his placement in keeplock at Green Haven Correctional Facility, the adequacy of his medical care while incarcerated and the denial of his request for a furlough.
We agree with the reasoning of Supreme Court’s decision. We add only that petitioner’s contention that in June 1984 the United States District Court for the Southern District of New York issued a finding that petitioner was disabled, and hence placing him in keeplock status would contravene that court’s order, is unmaintainable. The record does not disclose any Federal court order wherein medical evidence was reviewed and petitioner was declared to be disabled.
Furthermore, assigning petitioner keeplock status because he refused, without justification, to work or participate in facility programs was neither improper nor violative of his due process rights, for restrictive confinement was imposed not as a disciplinary sanction, but an administrative one (see, Sher v Coughlin, 739 F2d 77, 81).
Judgment affirmed, without costs. Mahoney, P. J., Weiss, Yesawich, Jr., Levine and Harvey, JJ., concur.